IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE                           :
                                            :   Case No: 1601016740
                                            :   In and For Kent County
      v.                                    :
                                            :
QUAYSHAUN JOHNSON,                          :
                                            :
             Defendant.                     :

                                      O RDER

      Defendant Johnson has Moved to Suppress evidence obtained in an
Administrative Search.
      Essentially, the parties agree that 11 Del. Code § 4321(d) and DOC Procedure
7.19 control the resolution of this Motion. That is, did Officer Porter successfully
navigate the requirements of the foregoing to justify his search of Room 106, where
the critical evidence was found, as well as Defendant’s vehicle and Defendant.
      The findings of the hearing on this Motion established the following:
      (1) Officer Porter received information, from a person whom he knew to be a
past proven, reliable informant, which indicated that “Q” (identified by Officer Porter
as Defendant) had been seen by the informant to be in possession of heroin; was to
be located at Room 106 of the Dover Inn; and was operating a green SUV. Officer
Porter confirmed the accuracy of Defendant’s location and vehicle. Additionally,
Officer Porter conducted substantial surveillance, providing further corroboration of
the informant’s information.
      (2) Officer Porter, a probation officer, was aware that Defendant was a
probationer at the time of the foregoing.
      (3) Given the reliability of the information received, and the source from which
State v. Johnson
Case No. 1601016740
December 5, 2016

it came, as well as his own observations, Officer Porter had a well informed telephone
discussion with his Supervisor. As a result, a search was justified and authorized for
Defendant’s person, his vehicle and Room 106.
      Based on the totality of all of the foregoing, all conforming to Probation and
Parole Rule 7.19, 11 Del. Code § 4321(d), and relevant case law requirements, the
searches here were valid. Defendant’s Motion, therefore, is DENIED.
      SO ORDERED this 5th day of December, 2016.


                                              /s/ Robert B. Young
                                                         J.

RBY/lmc
oc: Prothonotary
cc: D. Benjamin Snyder, Esquire
     Alexander W. Funk, Esquire
     Opinion Distribution




                                          2